           Case 4:19-cv-05288-MKD                   ECF No. 33        filed 12/11/20       PageID.1103 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                    FILED IN THE
                                                     Eastern District of Washington                             U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                          MARIA M.,

                                                                     )
                                                                                                              Dec 11, 2020
                             Plaintiff                               )                                         SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 4:19-CV-05288-MKD
                                                                     )
              ANDREW M. SAUL,
       COMMISSIONER OF SOCIAL SECURITY,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 26, is STRICKEN AS MOOT.
u
              The parties’ Stipulated Motion for Remand, ECF No. 31, is GRANTED.
              The above-captioned case be REVERSED and REMANDED to theCommissioner of Social Security for further
              administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Judgment entered in favor of Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                          MARY K. DIMKE                                      on a motion for
      remand.


Date: 12/11/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
